Citation Nr: 0308310	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  95-24 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Evaluation of service-connected post-traumatic stress 
disorder (PTSD), evaluated as 10 percent disabling since 
December 1, 1993.

2.  Entitlement to special monthly pension by reason of need 
of aid and attendance of another person or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and J.P.




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1995 and March 1996 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  The veteran's case 
was remanded for additional development in September 1997 and 
December 1997.  It is again before the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by sleep impairment, 
anger and irritability, flashbacks, nightmares, and 
depression, and difficulty in his relationships with others, 
productive of definite social and industrial inadaptability.

2.  The veteran's PTSD is not shown to be productive of 
considerable social and industrial impairment or to be 
manifested by reduced reliability and productivity due to 
symptoms such as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-term and long-term memory (e.g. retention 
of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

3.  The veteran is not blind, or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; is not a patient in a nursing home because of mental or 
physical incapacity; and has not established a factual need 
for aid and attendance.

4.  The veteran has been in receipt of nonservice-connected 
disability pension benefits since December 1, 1993.

5.  The veteran can walk unassisted, with a limp, and is able 
to feed, bathe, and clothe himself.  The veteran is unable to 
button a button so he wears clothes with snaps instead of 
buttons and requires occasional assistance with the snaps.  
He does not require care or assistance on a regular basis to 
protect him from the hazards or dangers incident to his daily 
environment.

6.  The veteran does not have any disability that is rated as 
100 percent disabling, he is not bedridden, and is not 
substantially confined to his home or immediate premises by 
reason of permanent disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for PTSD, from 
December 1, 1993, have been met.   38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  The criteria for entitlement to special monthly pension 
based on the need for regular aid and attendance or by reason 
of being housebound have not been met.  38 U.S.C.A. §§ 1502, 
1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from August 1966 to May 
1968.  He served in the Republic of Vietnam for approximately 
one year and four months.  Evidence of record shows that the 
veteran served as a helicopter crewman, specifically as a 
gunner, in an air assault helicopter unit.  He was awarded an 
Air Medal for meritorious service in February 1967.

The veteran submitted a claim for aid and attendance in June 
1988.  He indicated that he had suffered a blood clot.  The 
veteran said that a medical report would be submitted in 
support of his claim.

The RO wrote to the veteran in June 1988 and informed him of 
the need to submit medical evidence in support of his claim.  
There is no indication that the veteran responded to the RO's 
request.

The veteran's original claim for entitlement to service 
connection for PTSD was received at the RO on December 1, 
1993.  The veteran did not report any source of treatment on 
his claim form.  He did indicate that he was in receipt of 
Social Security Administration (SSA) benefits.  The veteran 
also sought aid and attendance benefits.

Associated with the claims folder are VA treatment records 
for the period from January 1993 to February 1994.  The 
records noted that the veteran had suffered a stroke in 1988.  
A social work entry, dated in January 1993, noted that the 
veteran was referred to SSA for a medical card to allow him 
to obtain prescriptions.  The case was closed as far as the 
VA social worker was concerned.  Additional entries noted 
complaints of headaches and back pains.  The veteran was 
noted to have difficulty with his speech.

The veteran was afforded several VA examinations in September 
1994.  The VA neurology examiner noted a history of 
craniotomy for a cerebral aneurysm.  The veteran complained 
of weakness on the right side as well as right foot weakness 
and numbness.  The diagnosis was status post (s/p) craniotomy 
involving the left side of the head with residual spastic 
right hemiparesis, right homonomous hemianopsia and slow 
mentation.  The general medical examiner noted that the 
veteran was in receipt of retirement benefits from a private 
company.  The examiner reported that the veteran was a poor 
historian due to his memory loss secondary to his 
cerebrovascular accident (CVA).  The diagnoses were PTSD 
(pending psychological/psychiatric examination), status-post 
CVA and head injury with history of prior clipping of 
cerebral aneurysm, status-post probable superficial shell 
fragment wound (SFW) of the left knee and gunshot wound (GSW) 
to the right wrist with residual disability in the right 
wrist, hearing loss, and status-post laparotomy following 
trauma to abdomen without any current symptomatology; and 
chronic hyperacidity.  A VA audiology examination documented 
a mild sensorineural hearing loss in the right ear and a 
moderate sensorineural hearing loss in the left ear. 

The veteran was afforded an aid and attendance examination in 
September 1994.  The examiner noted that the veteran did 
drive a vehicle but was driven to this examination.  The 
veteran was noted to not be hospitalized or blind.  His 
general appearance was described as fair.  The examiner 
reported a limitation of motion of the right wrist as the 
only impairment of the upper extremities.  The examiner 
described as fair "any deficits of weight bearing, balance 
and propulsion.  The veteran was not noted to have any 
limitation of motion of the spine and there was no evidence 
of any deformity of the thoracic spine so as to interfere 
with breathing.  The veteran related that his chief 
disability was residuals from his stroke.  He typically 
walked unassisted within a one to two blocks radius of his 
house.  The veteran did use a cane as needed.  The veteran 
was unlimited in the frequency and circumstances in which he 
could leave his home.  The examiner concluded that the 
veteran performed all activities of daily living (ADLs) 
without assistance or supervision.  The examiner said it was 
his professional opinion that aid and attendance or 
housebound benefits did not appear to be medically indicated.

The veteran was afforded a VA psychological evaluation in 
December 1994.  The veteran provided a history of some 
anxiety and mood symptoms that he attributed to having served 
as a combat door gunner in Vietnam.  The examiner noted that 
the veteran suffered a stroke in 1988.  The veteran reported 
having had three surgeries subsequent to the stroke.  The 
examiner noted that the veteran had had a craniotomy for 
treatment of a cerebral aneurysm.  The examiner said that the 
veteran experienced multiple symptoms since his craniotomy 
and they were obvious during the interview.  Specifically, 
the examiner observed that the veteran appeared to suffer 
from expressive and receptive aphasia as well as slow 
mentation.  His memory seemed to be affected in that the 
veteran was vague about details of his history.  The veteran 
also appeared to demonstrate incongruent affect in regard to 
describing events.  

The examiner reported that the veteran was reasonably well 
groomed.  His ambulation was notable for difficulty walking 
due to right side hemiparesis associated with left-side 
stroke.  Motor behavior was notable for spasticity in the 
right arm and hand.  The veteran was described as alert, 
cooperative, pleasant, and fully oriented times three.  His 
mood was noted to be predominantly euthymic.  His affect was 
congruent to his mood.  The examiner remarked that the 
veteran's affect was, at times, incongruent when he described 
events of trauma in service.  The examiner attributed this to 
the brain trauma suffered in 1988.  The veteran's memory was 
described as intact for immediate and recent memory but the 
examiner reported some deficits in the remote realms.  There 
was no evidence of a formal thought disorder.  No auditory or 
visual hallucinations or delusions.  Speech was of a normal 
rate with some breaks in inflection that the examiner opined 
might be associated with dysprosody secondary to brain 
damage.  The veteran's thought processes were primarily goal 
directed.  Judgment and insight appeared within normal limits 
given the veteran's neurological condition.  The veteran 
denied any history of suicidal or homicidal ideation.  The 
veteran reported a long history of feeling nervous and 
anxious.  The examiner stated that the veteran was capable of 
responsibly managing his compensation and was responsible for 
most all of the ADLs.  His sister was able to help manage his 
business affairs when necessary.  The examiner provided three 
Axis I diagnoses of PTSD, depressive disorder, not otherwise 
specified (NOS), and dementia due to s/p left CVA.  No global 
assessment of functioning (GAF) was assigned.

The veteran was afforded a VA psychiatric examination in 
December 1994.  The veteran reported that, since his stroke, 
he could not read and had trouble understanding a lot of 
words.  The veteran claimed that, because of his stroke, he 
could not do much and that he could not use his "left" hand 
because of his stroke.  The veteran was able to drive a truck 
to transport his three-wheeled bike to a certain area where 
he was able to ride it safely.  The examiner reported that 
the veteran was alert and oriented.  The veteran complained 
of "bad nerves."  The examiner said that the veteran had a 
slightly reduced range of affect.  In regard to thought 
process, the examiner reported that the veteran had 
dysarthric speech and word finding difficulty.  He recognized 
words that he could not recall.  There was no evidence of 
auditory of visual hallucinations.  The veteran appeared to 
experience nightmares and flashbacks and had a reduced 
tolerance for loud noises and crowds.  The examiner said that 
the veteran appeared to have developed a severe impairment of 
his remote memory.  He could not remember his two units in 
Vietnam, just their nicknames.  The veteran was noted to be 
capable of handling his own funds.  The diagnoses were 
chronic PTSD, and that the veteran appeared to have an 
organic brain syndrome with Broca's aphasia, most likely 
secondary to his CVA.

The veteran's claims for service connection for PTSD and 
entitlement to special monthly pension were denied in March 
1995.  Notice of the denial was provided that same month.  
The Board notes that entitlement to nonservice-connected 
disability pension benefits was granted by the same rating 
action.

The veteran's notice of disagreement was received in April 
1995.  The veteran asserted that he was shot down three times 
in Vietnam and suffered a shrapnel wound of his knee.  He 
also said that he was in need of someone to help him take 
care of his daily personal needs, to help him read and write, 
to help him walk and to take him to doctor's visits and to 
shop.

The veteran submitted a statement in December 1995 wherein he 
alleged he should receive aid and attendance because he was 
unemployed.  He said that he was becoming progressively 
weaker and was unable to take care of himself.  The veteran 
said that he needed another person to look after him and help 
him when he would fall.  He said that he had to drag his 
right foot when he walked.  He acknowledged that he was not 
blind or completely helpless.  Finally, the veteran said he 
was confined to his home and rarely left without the 
assistance of his sister and a friend.

The veteran, and J.P., testified at a hearing at the RO in 
December 1995.  The veteran testified that he got four hours 
of sleep most nights, sometimes he did not sleep.  He said 
that he was in therapy for his PTSD.  The veteran's friend 
testified that the veteran did not like to relate to others 
and would stay to himself.  He also testified that the 
veteran talked about his Vietnam experiences almost every 
day.  The veteran's friend also testified about the veteran's 
other impairments.  He said that the veteran would fall 
sometimes because he would put all of his weight on the left 
leg and the left knee would sometimes give way.  The veteran 
testified that he was unable to use his right hand in cold 
weather but would have greater use in warm weather.  He said 
that he had a loss of feeling in the right hand.  The veteran 
said that he could not read as a result of his aneurysm.  He 
was able to drive but encountered difficulty in going to some 
place that he did not know.  He also testified about being 
unable to read prices at the store and the need to rely on 
the store clerk to tell him the prices.  He would write down 
the prices in a notebook so that he could keep track of what 
he spent.  The veteran said that he wore cowboy clothes that 
required the use of snaps to close rather than buttons.  He 
said that he needed someone to help him do the snaps.  The 
veteran said he was able to attend to his bathroom needs with 
some difficulty.  He could also cook for himself but if the 
meal required meat, or other items to be cut, his sister 
would help him or cut it up before he would cook it.  

Additional VA outpatient treatment records were associated 
with the claims folder in February 1996.  The records related 
to a period from February 1994 to October 1995.  He was 
treated for a variety of complaints.  The records did not 
reflect any complaints or treatment to show that the veteran 
was unable to care for the ADLs.  There was no treatment 
related to the veteran's PTSD.

The veteran was afforded a VA neurology examination in 
February 1996.  The examiner noted the veteran's past history 
of a craniotomy for a cerebral aneurysm.  The veteran had 
subjective complaints of not being able to read or write.  He 
also complained of weakness on the right side.  The veteran 
was reported to be alert and oriented times three.  The 
examiner reported that the cranial nerve examination was 
significant for right homonomous hemianopsia, mild right 
facial paresis and decreased pin prick on the right side of 
the face.  Otherwise the cranial nerves two to twelve were 
described as intact.  The examiner reported that there was 
normal muscle mass, strength and tone in the left upper 
extremity.  The examiner could not examine the left lower 
extremity as it was in a splint due to a recent injury.  The 
proximal muscle of the left lower extremity had a good 
strength.  The right upper extremity proximal muscle strength 
was 4/5 with mild weakness of the right hand grip.  The right 
lower extremity had proximal muscle strength of 5/5 and 
distal muscle strength of 5/5.  There was weakness of the 
right wrist extensor.  The deep tendon reflexes (DTRs) 
revealed +3 in the right upper extremity.  The right knee 
jerk was +3 and the right ankle jerk was +1.  The left upper 
extremity DTR was +1 and the examiner was unable to obtain 
DTR in the left lower extremity.  The examiner reported that 
there was diminished pinprick in the right upper extremity 
and the right lower extremity.  The veteran was noted to have 
a posture of hemiplegia when he walked.  There was no history 
of migraine headaches.  The diagnosis was s/p craniotomy for 
aneurysm clipping with residual right spastic hemiparesis and 
right homonomous hemianopsia.

In an addendum dated in May 1996 the examiner provided an 
opinion that the veteran's latent syphilis was not the cause 
of the veteran's aneurysm.

In a rating decision dated in March 1996 the RO granted 
service connection for PTSD and assigned a 10 percent rating.  
The effective date for service connection and the 10 percent 
rating was established as of the date of the claim, December 
1, 1993.

Associated with the claims folder in October 1996 were 
additional VA outpatient treatment records for the period 
from February 1996 to October 1996.  The records show that 
the veteran suffered a fracture of his left foot in February 
1996 when he dropped a log on his foot.  Several entries show 
that the veteran used a wheelchair for a period of time for 
getting around.  An entry dated in April 1996 noted that the 
veteran said that he no longer needed a walker.

The veteran's case was before the board in September 1997.  
The Board remanded the issues on appeal for additional 
development.  First, the regulations used to evaluate the 
veteran's PTSD disability were amended in November 1996 and 
his claim needed to be evaluated under both the prior and 
amended regulations.  Further, the veteran was to be afforded 
VA examinations to assess his current PTSD symptoms and to 
determine if the veteran required aid and attendance.  
Finally, the veteran's SSA records were to be obtained.

The veteran's case was returned to the Board without the 
required development.  The Board remanded the case again in 
December 1997.  The same development was noted in the second 
remand as in the September 1997 remand.

The RO wrote to the veteran in December 1997 and requested 
that he identify all sources of treatment.  He was also asked 
to complete authorization forms to allow the RO to request 
medical evidence on his behalf.  

The veteran was afforded several VA examinations in January 
1998.  The general medical examiner also conducted the aid 
and attendance examination.  The general medical examination 
report noted the veteran's history of an intracranial 
aneurysm and a crushing injury of the abdomen in the past.  
The examiner said that the veteran's dominant hand was his 
right hand and that it was paralyzed.  The veteran had a 
normal posture.  His gait was noted to be spastic and that he 
walked very slowly due to his right hemiparesis.  There was 
an impaired field of vision on the right side.  The only 
diagnosis listed was of hypertension.

The aid and attendance examination report noted that the 
veteran was accompanied to the examination by his girlfriend.  
She said that she lived with the veteran most of the time.  
She reported that he would become extremely nervous and tense 
and curse at her most of the time.  The examiner reported 
that the veteran was not hospitalized and was not bedridden.  
Impaired vision on the right was noted.  The veteran's 
girlfriend and the veteran both said he was unable to 
calculate and take care of his money.  The examiner said that 
the veteran had adequate capacity to protect himself from the 
hazards and dangers of daily living.  The veteran was noted 
to have right hemiplegia.  The examiner reported that the 
veteran could go anywhere and could walk up to 200 yards.  
The veteran was unable to take a bath but could take a 
shower.  He was also unable to button his shirt and wore 
clothes with snaps.  The examiner said that the veteran was 
not able to stand for a prolonged time and maintain his 
balance due to his right hemiparesis.  The veteran was noted 
to be able to go grocery shopping and wherever he wanted.  He 
was also able to go as a passenger in a car to visit long 
distance relatives and friends.  He could not go to malls and 
walk to different shops.  The examiner concluded that the 
veteran was able to live on his own for most aspects.  He 
needed slight help with dressing.  He also needed help with 
financial management.  

The veteran was also afforded a VA neurology examination in 
January 1998.  The veteran and his girlfriend said that he 
was prescribed medication for seizures as a prophylaxis.  
They were not able to give a description of the veteran 
having a seizure.  They also denied that he had any spell 
consisting of tonic-clonic movement with eyes moving back, 
foaming at the mouth, incontinence or biting of the tongue.  
The veteran's girlfriend reported episodes of the veteran 
trembling all of a sudden after hearing certain noises or 
with a sudden touch.  She also said he had periods where he 
would get extremely angry and sometimes would wake up 
disoriented and sweaty.  The examiner reported that the 
veteran was oriented times three.  The veteran was noted to 
have flattening of the right nasolabial fold with mild right 
facial weakness of upper motor neuron type.  The veteran was 
also noted to have a right homonomous hemianopsia.  The 
examiner reported that there was normal muscle mass, strength 
and tone in the left upper extremity as well as the left 
lower extremity.  The right upper extremity proximal and 
distal muscle strength was 4/5.  The veteran had a weakness 
of the right hand grip.  The right lower extremity had 
proximal muscle strength of 4/5, and distal muscle strength 
of 4+/5.  There was spasticity noted on the right side.  DTRs 
were noted as 2+ in the left upper extremity and left lower 
extremity.  Hyperreflexia involved the right upper extremity 
and right lower extremity.  Plantar response was flexor 
bilaterally.  Sensory examination was remarkable for 
diminished pinprick in the right lower extremity.  Cerebellar 
examination revealed no dysmetria on the left side and the 
veteran was unable to do the test on the right side.  The 
veteran's gait was described as typical hemiplegic posture.  
There was no evidence of incontinence.  There was no 
impairment of the senses of smell or taste.  The veteran and 
his girlfriend reported that she needed to manage the 
veteran's money.  The diagnoses were s/p craniotomy, s/p 
cerebral aneurysm with residual spastic right hemiparesis, 
right homonomous hemianopsia, and organic brain syndrome, 
headache, likely secondary to s/p craniotomy, and 
questionable history of seizure disorder, although the 
veteran has been seizure free for a long time.

The veteran was afforded a VA psychology examination in 
January 1998.  The examiner noted that the veteran's claims 
folder was reviewed as part of the examination.  The examiner 
noted the veteran's several medical diagnoses and provided a 
review of the veteran's medical treatment from 1990 forward.  
The veteran reported subjective feelings of possible panic, 
depression, guilt, hopelessness, shame, loneliness, 
disappointment, frustration, and anger with more often 
feelings of worthlessness, failure and helplessness.  The 
veteran did say he also experienced occasional feelings of 
happiness and, more often, friendliness.  He said that he was 
low in energy with absent motivation.  He had an "all 
right" appetite, slept an average of five hours, and had an 
"all right" sex drive.  The examiner reported that the 
veteran was dressed casually in western clothes.  His hygiene 
appeared good.  The veteran had a slow gait, with a limp on 
the right.  The examiner noted that the veteran's right hand 
was deformed.  The veteran's overall motor behavior appeared 
somewhat bradykinetic.  He spoke in a low to moderate tone 
and a slow-to-average pace.  A mild articulatory impairment 
was apparent.  The examiner said that the veteran seemed to 
be rather guarded, evasive and vague.  The examiner reported 
that the veteran's recall was very much below the normal 
range, like those who are typically grossly brain damaged.  
The veteran was aware of his name, time of day, day of the 
week, location and situation but only partially as to the 
date.  His rate of thought seemed to be slow-to-average and 
the continuity of his thought appeared generally logical yet 
at times somewhat irrelevant and other times, meager.  
Judgment and insight were described as poor to fair.  

The examiner noted that the veteran's description of a 
stressor was very vague.  The examiner noted earlier in the 
report that the veteran would not undergo psychological 
testing due to his reading and writing difficulties.  The 
examiner said that, without objective psychological testing, 
no definitive conclusions could be offered regarding the 
presence of PTSD.  The examiner discussed the veteran's 
claimed stressors.  In regard to reviewing whether the 
claimed disturbance caused clinically significant distress or 
impairment, the examiner said that the veteran's stroke and 
psychosocial consequences of that appeared to have a much 
more direct role in mediating the impairments such as the 
veteran's occupational disability.  The examiner provided the 
following assessment:  (1) the veteran may have been 
experiencing cognitive, behavioral and social changes 
associated with his stroke and its sequelae; (2) the 
veteran's medications might have been mediating many of the 
physical and central nervous system symptoms; (3) the impact 
of PTSD seemed less parsimonious, especially in light of a 
relatively functional history up until the time of the 
stroke; and, (4) the veteran may have possibly exaggerated 
his ostensible symptoms and impairments.  The Axis I 
diagnoses were PTSD, by previous diagnosis, dementia, 
secondary to stroke and s/p craniotomy, by previous diagnosis 
and possible adverse effects of medication, NOS.  The 
examiner also assigned a global assessment of functioning 
(GAF) score of 55 under the Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV).  He also reported a GAF score 
55 under the Third Edition of the DSM (DSM-III).  The 
examiner characterized the veteran's impairment as moderate 
for both scores.

The veteran was afforded a VA ears, nose, and throat (ENT) 
examination in March 1998.  The veteran related that he had 
difficulty understanding speech when two or three people were 
talking.  The impression was clear visual examination, 
possible hearing loss and post-CVA type aphasia.

The veteran was also afforded a VA audiology examination in 
March 1998.  Audiometric testing was interpreted to show a 
slight deterioration of hearing from prior testing in 1994.  
It was felt that the veteran would benefit from hearing aids 
in both ears.  

Treatment records from University Hospital Center were 
received in April 1998.  The records related to treatment 
provided from May 1996 to October 1997.  The records did not 
show any treatment for PTSD.  Further, the records showed 
treatment for a variety of complaints but did not reflect any 
assessment that the veteran was unable to cope with the ADLs 
or was housebound.

Treatment records from J. Dugal, M.D., were also received in 
April 1998.  The records related to treatment provided from 
February 1997 to March 1998.  The records also did not show 
any treatment for PTSD.  The veteran did state a complaint of 
having fallen twice in the last couple of weeks in February 
1998 but there was no finding of any particular cause for the 
falls.  The records did not reflect any assessment that the 
veteran was unable to cope with the ADLs or was housebound.

The veteran's records from the SSA were received in November 
1998.  The records contain medical records relating to the 
initial treatment for the veteran's stroke in January 1988.  
There was no reference to any psychiatric diagnosis.  The 
veteran was found to be totally disabled as of January 6, 
1998, the date of his stroke.  The only diagnosis listed was 
late effects of cerebrovascular disease.  The veteran was 
reevaluated in 1990.  A May 1990 report noted the residuals 
of the veteran's stroke to be mild aphasia, a dense right 
visual field defect and a fairly severe spastic hemiparesis 
of the right side.  The examiner noted that the veteran was 
not able to operate a motor vehicle, although later evidence 
shows the veteran to be able to drive a truck, or operate any 
potentially hazardous equipment.  He was not physically fit 
for heavy or medium work but could conceivably be fit for 
relatively sedentary work.  The examiner further reported 
that the veteran's lack of education, job skills, right 
visual field defect and right hemiparesis would impair his 
ability.  

The veteran's companion submitted a statement in October 1999 
wherein she described the veteran's volatile mood and how he 
would explode over any little thing.  Sometimes multiple 
times in a day.  She said that the veteran did not have a 
true friend or close family ties because of his temper.  She 
noted that the veteran had received VA counseling.  

VA records for the period from February 1996 to December 1999 
were associated with the claims folder in January 2000.  The 
records reflect a counseling session in September 1996 but no 
ongoing outpatient therapy for the veteran's PTSD.  The 
records also did not report any physical conditions beyond 
those already noted in the several VA examination reports.  
There was no indication of the veteran being unable to attend 
to the ADLs or being housebound.

Counseling records from D.A.L. Ph.D, were received in June 
2000.  The records reflected counseling provided to the 
veteran for the period from January 1998 to December 1999.  
The records reflect that counseling sessions, consisting of 
private sessions, with the veteran and his girlfriend, and 
some group therapy, were held during the period.  An initial 
assessment report from February 1998 provided a detailed 
review of the veteran's history and current status.  The 
veteran complained of night sweats, shaking and nervousness.  
Dr. L reported that the veteran was neat in dress, very 
lethargic and distracted.  The veteran demonstrated 
heightened confusion and indecision; accidents with motor 
coordination were noted.  Dr. L. said that the veteran was 
preoccupied with losses, somatic conditions, health status 
and its implications as it related to his depression.  The 
veteran ruminated of "why me" causations, death wish, and 
focused on unfairness of situation, and suicidal ideation in 
the form of death wishes.  The veteran had a flat affect with 
shifting moods.  Irritability and hostility were noted.  He 
was threatening and depressed; he was demoralized and there 
were expressions of hopelessness.  Dr. L. said that the 
veteran had defects in common sense understanding.  The 
veteran's thoughts were rational but not realistic.  Dr. L. 
said that the veteran would make decisions without sufficient 
information and seemed guided by false beliefs.  The veteran 
had superficial insight, and was very self-deceiving.  He 
lacked objectivity and was unable to focus on issues.  The 
veteran was given a diagnosis of PTSD.  No GAF score was 
assigned.  

VA outpatient treatment records were associated with the 
claims folder in November 2000.  The records related to 
treatment provided to the veteran for the period from 
December 1999 to October 2000.  The records related to 
treatment for several complaints.  There was no indication of 
the veteran requiring aid and attendance or of being 
housebound.  A psychiatry note, dated in July 2000, reported 
on an outpatient visit with the veteran and his girlfriend.  
The veteran was noted to still have a quick temper and to 
become upset if things were not in their proper order.  The 
veteran said that he had difficulty sleeping and had bad 
dreams.  He thought he was hearing voices.  Appetite and 
energy were noted to be "ok."  He worked in his garden and 
worked on his truck for his daily activities.  The veteran 
was noted to be alert and neatly groomed.  There was good eye 
contact.  Affect was described as appropriate.  The veteran 
was mildly depressed.  His verbal responses were relevant to 
questions and he was goal directed.  Some expressive aphasia 
was noted.  The veteran denied any suicidal or homicidal 
ideation.  The veteran said that he heard voices or sounds 
but could not make out specifics.  The veteran felt that he 
was paranoid and that someone was looking for him.  The 
diagnosis was depression, NOS.  The veteran was assigned a 
GAF score of 60.

The veteran submitted a statement in support of his claim in 
April 2002.  The veteran said that the symptoms of his PTSD 
had gotten worse.  He said that he continued to experience 
nightmares and flashbacks with frequent sleep interruptions, 
anxiety and difficulty controlling his anger.  He said that 
his anger kept him from having healthy relationships with 
others.  He reported that he was receiving VA outpatient 
treatment for his PTSD.

The RO obtained VA treatment records for the veteran for the 
period from March 1998 to September 2002.  Of record is a 
social work assessment dated in November 2000.  The veteran 
reported that he was unable to work due to residuals of his 
stroke and his PTSD.  The veteran reported that he had 
problems with his PTSD from time to time.  His last incident 
with a PTSD flashback occurred a few months earlier.  The 
veteran admitted to feelings of wanting to commit suicide at 
times, but denied having a plan.  He denied any homicidal 
feelings.  The veteran reported that he was having no 
problems with his ADLs.  He did say that if his girlfriend 
was not living with him he might need to call his sister to 
help him wash his clothes and fix his meals.  The social 
worker noted that the veteran had hobbies and was active 
around the house.  He had a girlfriend and family support.  
His social contacts and interactions were limited.  

A September 2001 psychiatric clinic note shows that the 
veteran reported trouble sleeping and that he had bad dreams.  
His girlfriend reported that the veteran was nervous and 
would become annoyed and angry at the slightest thing.  The 
veteran was described as alert and oriented with appropriate 
casual dress.  His grooming and hygiene were described as 
good.  There was obvious right-sided weakness.  The veteran's 
mood was anxious and his affect somewhat flattened.  The 
thought process was coherent and goal-oriented at the 
interview.  The assessment was PTSD.  The examiner assigned a 
GAF score of 55.  Additional records documented psychology 
vocational counseling through 2002.  Entries dated in 
September 2002 noted continued therapy with the veteran and 
his girlfriend.  The veteran was assigned GAF scores of 55 on 
those occasions.  The records did not report that the veteran 
was in need of aid and attendance and did not show that he 
was housebound.

II.  Analysis

A.  PTSD

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2002).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  In cases, 
such as this one, where the original rating assigned has been 
appealed, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the veteran is evaluated under Diagnostic Code 
9411, for PTSD.  The Board notes that effective November 7, 
1996, VA revised the criteria for diagnosing and evaluating 
psychiatric disabilities.  61 Fed. Reg. 52,695 (1996).  On 
and after that date, all diagnoses of mental disorders for VA 
purposes must conform to DSM IV.  61 Fed Reg. 52,700 (1996) 
(codified at 38 C.F.R. § 4.125 (2002)).  The new criteria for 
evaluating service-connected psychiatric disability were 
codified at newly designated 38 C.F.R. § 4.130 (2002).  The 
new rating criteria are sufficiently different from those in 
effect prior to November 7, 1996.  Nonetheless, in Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the United States 
Court of Appeals for Veterans Claims (Court) held that where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  

The Board notes that the veteran's claim has been evaluated 
by the RO under both the prior and amended regulations.  In 
light of Karnas, the Board will proceed to analyze the 
veteran's PTSD claim under both sets of criteria to determine 
if one is more favorable to the veteran.

Under Diagnostic Code 9411, 38 C.F.R. § 4.132 (1996), a 10 
percent rating is assigned for symptoms that are less than 
the criteria for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent rating is 
warranted when there is a definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, or when psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating is assignable 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequently 
prepared opinion, the General Counsel of the VA concluded 
that "definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93.  The 
Board is bound by this interpretation of the term "definite." 

Under the amended criteria, Diagnostic Code 9411, 38 C.F.R. § 
4.130 (2002), a 10 percent rating is assigned for 
occupational social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  
The 30 percent rating is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is for consideration where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, p. 32).  A GAF score of 61 
- 70 is defined as "Some mild symptoms (e.g., depressed mood 
and mild insomnia) OR some difficulty in social, occupations, 
or school functioning (e.g., occasional truancy, or theft 
within the household) but generally functioning pretty well, 
has some meaningful interpersonal relationships.  A GAF score 
of 51 - 60 is defined as "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Ibid.  

At the outset the Board notes that the veteran's last 
compensation and pension (C&P) examination was in January 
1998.  Generally, VA practice requires a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  However, 
in this case the veteran has had an extended period of 
psychiatric and psychological counseling from 1998 to 2002 
with the records available for consideration.  The several 
psychiatric and psychology reports are detailed and provide 
pertinent evidence of the veteran's mental status subsequent 
to his January 1998 VA examination that is current.  The 
Board concludes that the outpatient records, in combination 
with the examinations of record, are sufficient for 
evaluating the veteran's claim for a higher rating.

The veteran's SSA records are not pertinent to the 
consideration of his current PTSD disability rating.  The 
records relate to a finding of total disability based on 
residuals from the veteran's stroke in 1988; there are no 
records pertaining to the veteran's PSTD.  Moreover, the most 
recent evidence from the SSA records is dated in 1990, more 
than three years prior to the current claim.  The private 
treatment records from University Medical Center and Dr. 
Dugal also are not pertinent.  The records did not reflect 
treatment or evaluation of the veteran's PTSD.

In evaluating the veteran's claim under the prior 
regulations, the Board finds that the veteran's 
symptomatology more closely approximates the criteria for a 
30 percent rating.  In that regard the veteran has 
consistently demonstrated symptoms of sleep impairment, 
increased anger and irritability, flashbacks, nightmares, and 
depression that can be related to his PTSD.  The December 
1994 psychiatric and psychological examinations reported some 
of the symptoms as findings.  The veteran and his friend 
testified in December 1995 as to his difficulty sleeping and 
that he was in therapy for his PTSD.  The January 1998 VA 
psychology examination report also reported subjective 
complaints from the veteran of, inter alia, possible panic, 
depression, guilt, hopelessness, shame, loneliness, 
disappointment, and anger.  The February 1998 assessment from 
Dr. L. reported similar symptoms for the veteran.  VA 
outpatient records from 1998 to 2002 noted anger and 
irritability, difficulty sleeping, and bad dreams as constant 
symptoms.  

The Board considers the above symptoms to reflect an 
impairment consistent with a definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  In reaching this conclusion the 
Board notes that the veteran has been assigned GAF scores on 
a number of occasions beginning in January 1998.  The veteran 
has been assigned a range of GAF scores, with 55 the score in 
January 1998 and several other GAF scores of 55 noted in the 
records.  The most favorable score was a 65 noted in an 
August 2002 VA outpatient record.  However, subsequent 
entries from September 2002 reported additional scores of 55.  
As noted above a GAF score of 55 is indicative of moderate 
impairment.  In resolving all reasonable doubt in favor of 
the veteran, the Board finds that a 30 percent disability 
evaluation is in order from December 1, 1993.

The evidence of record does not support a higher rating under 
the prior regulations.  The symptomatology noted above, along 
with the professional assessments reflected by the GAF scores 
assigned are not such as to rise to the level of a 
considerable impairment as contemplated under the rating 
criteria for a 50 percent rating.  38 C.F.R. § 4.132 (1996).  
The evidence of record shows that the veteran has maintained 
a relationship with his girlfriend for approximately 18 years 
despite the difficulties in the relationship reported in the 
several examination reports and VA treatment records.  The 
records from Dr. L and the several social work assessments 
show the veteran to be involved with family and to have 
hobbies that keep him busy.  Moreover, the veteran has never 
received a GAF score of less than 55 such as to reflect a 
greater degree of disability.

In evaluating the veteran's PTSD disability under the amended 
regulations, the Board finds that the veteran's 
symptomatology does satisfy the criteria for a 30 percent 
rating under 38 C.F.R. § 4.130.  However, a 30 percent rating 
under the prior rating criteria is more favorable to the 
veteran as such a rating can be made effective from the date 
of claim.  A 30 percent rating under the amended criteria can 
only be effective from the date of the change in the 
regulations, November 7, 1996.  See VAOPGCPREC. 3-2000.

The Board finds that the veteran does not satisfy the 
criteria for a 50 percent rating under the amended 
regulations.  The veteran has been shown to have a flattened 
affect at times, and he has a clear memory problem, impaired 
abstract thinking and disturbances of mood and motivation; 
however, none of the evidence has related such symptoms to 
the veteran's service-connected PTSD.  Rather the symptoms 
have been noted as residuals of the veteran's 1988 stroke.  
This has been documented in the several VA neurology and 
general medical examinations as well as the veteran's VA 
psychiatric and psychological examinations.  Accordingly, 
there is no basis to grant a 50 percent rating under the 
amended criteria.

B.  Special Monthly Pension (Aid and Attendance/Housebound)

Under the laws administered by VA, increased pension is 
payable to eligible veterans by reason of their need for aid 
and attendance.  38 U.S.C.A. § 1521(d) (West 2002); 38 C.F.R. 
§ 3.351(a)(1) (2002).  "Need for aid and attendance" is 
defined as helplessness or being so nearly helpless so as to 
require the regular aid and attendance of another person.  38 
U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 3.351(b) (2002).  
A veteran is deemed to be in need of regular aid and 
attendance if he is

	(1) blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to five degrees or less; or

(2) is a patient in a nursing home because of 
mental or physical incapacity; or

(3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 
C.F.R. § 3.352(a).:

See 38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(c) (2002).

The following criteria are considered in determining whether 
a factual need for aid and attendance has been established:

	(1) the inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable;

	(2) the frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid;

	(3) the inability of the veteran to feed himself through 
loss of coordination of his upper extremities or through 
extreme weakness;

	(4) the inability of the veteran to attend to the wants 
of nature; and

	(5) the presence of incapacity, either physical or 
mental, which requires care or assistance on a regular basis 
to protect the veteran from hazards or dangers incident to 
his daily environment.

See 38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable 
decision may be made.  Rather, the particular personal 
functions which the veteran is unable to perform are to be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.  Determinations that the 
veteran is so helpless as to be in need of regular aid and 
attendance must be based on the actual requirement of 
personal assistance from others.  Id.  See Turco v. Brown, 9 
Vet. App. 222, 224 (1996).  

In this case, there is no evidence to show that the veteran 
satisfies the criteria found at 38 C.F.R. § 3.351(c)(1) 
(visual acuity and visual field criteria); therefore, there 
is no basis to award aid and attendance benefits under this 
provision.  Moreover, the veteran is currently not a patient 
in a nursing home.  He continues to reside at home as he has 
during the duration of this appeal.  

The veteran has been afforded a number of aid and attendance 
examinations, in addition to a number of other VA 
examinations since 1994.  None of the examiners has found the 
veteran incapable of attending to the ADLs.  It has been 
noted that the veteran's right hand is impaired.  The 
impairment has been variously described as the hand being 
paralyzed to having some use.  For the sake of this review 
the Board will consider the hand as paralyzed.  

The most obvious problem the veteran has in regard to ADLs is 
that he cannot button a button because of the limitation of 
use of his right hand.  The veteran wears western-style 
clothes that use snaps instead of buttons.  He sometimes 
requires assistance in closing the snaps.  He also said that 
he sometimes requires assistance in cutting meat for cooking 
or eating, but otherwise is able to cook.  There is no 
evidence in the voluminous medical evidence of record to show 
that the veteran is unable to keep himself clean or 
presentable.  He does not require the use of a prosthetic 
aid.  He is fully capable of attending to the wants of 
nature.  Finally, there is no evidence to show that the 
veteran is unable to protect himself from the hazards or 
dangers incident to his daily environment.

In regard to the latter criteria the Board notes that the 
veteran did suffer a broken left foot in February 1996 when 
he dropped a log on his foot.  Nevertheless, the dropping of 
the log has not been attributed to the veteran's 
disabilities.  Moreover, this is an isolated incident in the 
over 9 years this appeal has been active.  The veteran has 
not alleged an inability to protect himself and the evidence 
does not show such to be the case.

On the basis of the above analysis, a preponderance of the 
evidence is against a finding that the veteran is helpless or 
so nearly helpless as to require the regular aid and 
attendance of another person.

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular aid and attendance shall be prescribed in 38 U.S.C.A. 
§ 1521(e) if, in addition to having a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities (Rating Schedule) (not including ratings 
based upon unemployability under § 4.17 of this chapter):  
(1) has additional disability or disabilities independently 
ratable as 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 C.F.R. § 3.351(d).

The RO has evaluated the veteran's disabilities as s/p 
craniotomy with spastic right lower extremity hemiparesis, 
rated as 40 percent disabling; s/p craniotomy with spastic 
right upper extremity hemiparesis, rated as 30 percent 
disabling; organic brain syndrome with Broca's aphasia, 
residuals of CVA, rated as 30 percent disabling; right 
homonomous hemianopsia, rated as 30 percent disabling; 
arthritis of the right wrist, right elbow, right ankle, right 
hip and thoracic spine, rated as 10 percent disabling; 
seizure disorder, rated as 10 percent disabling; 
hypertension, rated as 10 percent disabling; and hearing 
loss, left knee or leg condition, and head injury, headaches 
all rated as noncompensably disabling.  The veteran's 
combined nonservice-connected disability evaluation is 90 
percent.  38 C.F.R. § 4.25 (2002).

The veteran has been in receipt of nonservice-connected 
disability pension benefits since December 1, 1993.

The veteran's residuals of his stroke have remained stable 
during the duration of his claim.  He has been afforded 
repeated aid and attendance examinations, neurology 
examinations, as well as general medical examinations.  The 
large volume of VA outpatient treatment records have also 
documented the veteran's symptomatology throughout the course 
of his claim.  Those records also show the veteran's 
residuals to be stable.  The private treatment records have 
not documented any increased disability as a result of the 
residuals of the veteran's stroke.  Finally, the veteran has 
not challenged the ratings assigned to his nonservice-
connected disabilities at any time.  His primary disagreement 
has been that he was entitled to aid and attendance, an issue 
addressed above.

The veteran does have a single disability rated at 100 
percent.  Review of the medical evidence of records fails to 
show that he has any single disability that would warrant a 
100 percent evaluation.  Therefore, he does not meet the 
criteria for being housebound since he does not have a single 
permanent disability rated 100 percent disabling under the 
Rating Schedule.  Neither does the record show that he is 
substantially confined to his dwelling or immediate premises.  
The veteran has been shown to be able to leave his house on 
multiple occasions to make medical appointments and to go 
grocery shopping or to go on long trips to visit relatives.  
Finally, the veteran is not institutionalized.  Accordingly, 
he does not satisfy the criteria to warrant a finding of 
being housebound.  38 U.S.C.A. § 1502; 38 C.F.R. § 3.351.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096, (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), which became effective during the pendency of this 
appeal.  VA has also issued final regulations to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32. (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  There is no outstanding information or evidence 
needed to substantiate a claim in this case.  The veteran is 
claiming a higher rating for his service-connected PTSD and 
entitlement to special monthly pension by reason of need of 
aid and attendance of another person or by reason of being 
housebound.  His claim has been pending since December 1993.  
The veteran has been advised of the evidence required to 
warrant a higher evaluation for his PTSD under both prior and 
amended regulations.  He has also been informed of the 
evidence necessary to establish entitlement to special 
monthly pension.  The case was remanded in September 1997 and 
again in December 1997 to provide for additional development 
of evidence to substantiate his claim.  Additional evidence 
was obtained but the veteran's claim remained denied.  There 
is no additional information or evidence needed to 
substantiate and complete his claim.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b) (2002), details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

The veteran was originally denied service connection for PTSD 
by way of a rating decision dated in March 1995.  He was 
eventually granted service connection for PTSD March 1996.  
He was assigned a 10 percent rating effective from the date 
of claim, December 1, 1993.  He was also informed of the 
evidence required to establish entitlement to a higher 
rating.  

The veteran was denied entitlement to special monthly pension 
in March 1995.  He was informed of the evidence required to 
establish entitlement to that benefit at that time.

The veteran was afforded multiple VA examinations in 1994.  
Further, VA treatment records were obtained and associated 
with the claims folder prior to the March 1995 rating 
decision.

The veteran was issued a statement of the case (SOC) in June 
1995 that addressed the development of his claim up to that 
point in regard to the special monthly pension issue.  The 
SOC addressed the procedural aspects of the case, provided a 
recitation of the pertinent statutes and regulations, and 
discussed the application of the evidence to the case.  

Additional evidence was added to the record to include 
hearing testimony, VA treatment records and another VA 
examination prior to the rating decision of March 1996.

The veteran was issued a supplemental statement of the case 
(SSOC) in April 1996 that addressed the development of the 
claim up to that point.  The veteran was provided with the 
pertinent regulatory provisions regarding a higher rating for 
his PTSD disability.

The RO responded to several congressional inquiries regarding 
the status of the veteran's claim.  Each response detailed 
the current status of the claim and the future action 
anticipated.

Additional evidence was added to the record.  The veteran was 
issued a SSOC in February 1997 that addressed the additional 
evidence added to the record and provided an explanation for 
the continued denial of the veteran's claim.

The veteran's case was remanded in September 1997 to provide 
for a new psychiatric examination and evaluation of the 
veteran's PTSD claim under both prior and amended 
regulations.  The veteran was also to be provided a new aid 
and attendance examination.

The RO erroneously returned the case to the Board without 
completing the directed remand actions.  The Board remanded 
the case again in December 1997, with directions to the RO to 
provide the veteran with the same development as noted in the 
prior remand.

The RO contacted the veteran in December 1997 and requested 
that he identify sources of treatment and provide the 
necessary authorizations if he wanted the RO to obtain 
records on his behalf.  

The veteran was afforded additional VA examinations in 
January 1998 as per the December 1997 Board remand.

The RO requested medical records from two sources identified 
by the veteran in March 1998.  The RO notified the veteran 
that the records were requested in March 1998.

Additional evidence was added to the record consisting of VA 
examination reports, the requested private medical records as 
well as records from the SSA.  The veteran was issued a SSOC 
in August 1999 that advised him of the additional evidence of 
record.  The SSOC also provided notice to the veteran as to 
why his claim continued to be denied.

The veteran identified Dr. L. as a source of treatment in 
October 1999.  The RO contacted the veteran in November 1999 
and informed him that he should submit the evidence himself 
or authorize the RO to obtain the evidence on his behalf.

The RO requested records from Dr. L. in January 2000.  The 
veteran was notified of this action that same month.

The veteran was issued a SSOC in April 2000 that informed the 
veteran of additional evidence added to the record.  As 
before, the veteran was also provided notice as to why his 
claim continued to be denied.

The veteran was issued another SSOC in August 2000 that noted 
receipt of the veteran's SSA records and the records from Dr. 
L.  The veteran was also provided notice as to why his claim 
continued to be denied.

The veteran was issued a combined letter/SSOC in April 2001 
that informed the veteran of VA's duty to provide notice and 
duty to assist under the VCAA.  The SSOC provided the veteran 
with the statutory provisions of the VCAA.  The veteran was 
also informed of the additional evidence added to his claims 
folder as well as provided notice as to why his claim was 
denied.

Finally, the veteran was issued SSOCs in August and October 
2002, respectively, that addressed the additional evidence 
accumulated in the case.  In addition, the veteran was 
provided notice as to why the additional evidence did not 
establish entitlement to the benefits sought.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to justify an increased rating, under prior 
and amended regulations.  The RO continually kept the veteran 
informed as to the development of his case, the evidence that 
was requested, and the evidence obtained.  This was 
accomplished through the June 1995 SOC, and the several 
SSOCs, as well as letters directly to the veteran and 
responses to his congressional representative.  In summary, 
the Board finds that no additional notice is required under 
the provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA 
and 38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2002).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case the veteran was afforded multiple VA 
examinations, to include examinations specific to evaluating 
his claim for a higher rating for PTSD and his claim for 
special monthly pension benefits.  Numerous VA treatment 
records were obtained and associated with the claims folder.  
The veteran's SSA records were obtained as well as private 
treatment records identified by the veteran.  The veteran 
testified at a hearing at the RO in December 1995.  He was 
scheduled for a Travel Board hearing in April 1997 but failed 
to report for the hearing.  The veteran was advised of the 
types of evidence necessary to warrant a higher rating for 
his service-connected PTSD under both the prior and amended 
regulations.  He was also advised of the types of evidence 
need to establish entitlement to special monthly pension 
benefits.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.   The Board is not 
aware of any outstanding evidence.  Therefore, the Board 
finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).

Thus, VA has satisfied its duties to inform and assist the 
veteran in this case.  Further development of the claim and 
further expending of VA's resources are not warranted.  Cf. 
Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); Dela 
Cruz v. Principi, 15 Vet. App. 145, 149 (2001).


ORDER

Entitlement to a 30 percent disability rating for PTSD from 
December 1, 1993, is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Special monthly pension based on the need for regular aid and 
attendance, or on account of being housebound is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

